DETAILED ACTION

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2022.
Applicant’s election without traverse of claims 1-7 in the reply filed on March 30, 2022 is acknowledged.

Drawings
The drawings are objected to because #120 should be added to fig. 2 and/or 3, to make clear which workstation(s) have the housing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:    
In regards to claim 2, lines 3 and 5 has typographical error with regards to the drawing reference numbers.  In line 3, #4G is should be 41’ and in line 5, #41 and #43 should be #41’ and #43’.
In regards to claim 4, line 2, has typographical error with regards to the drawing reference numbers.  In line 2, #5G is should be 51’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 11 recites “a panel”, however lines 1-2 recites “main flat panels” and line 5 recites “said panels”.  It is unclear if these two elements are different or the same.  For purposes of compact prosecution, the limitation in lines 1-2 will be interpreted as a panel and the recitation in line 11 will be interpreted as the panel. 
In regards to claim 3, as the advancing rollers maybe connected to either the cleaning workstation or excimer treatment workstation which allows for only the excimer treatment workstation.  Therefore, the recitation of one of the advancing rollers in the excimer treatment workstation, lacks antecedent basis as details of the V-shaped path defined by the rollers are not associated with the excimer treatment workstation.  It is noted that the cleaning workstation has smooth rollers and the excimer treatment workstation has the roller with biconical sectors with reflecting surfaces.  
The claims will be interpreted as following:  Claim 1 should be amended to provide the excimer treatment workstation with the belt conveyor that has a V-shaped path defined by three rollers.  Claim 3 should be amended to claim only the excimer treatment workstation, as only this workstation has the roller with biconical sectors with reflecting surfaces.  

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art includes those indicated by WIPO written opinion and US20130011573, US20040045575, US5529081, US5046264, US6021790.  
The prior art is silent in regards to the added limitations of the claimed features of the cleaning workstation (300) the upper outward section (31) of said belt conveyor (30) has a V-shaped path defined by three rollers (41, 42, 43), of which a first roller (41) and a third roller (43) are in contact with a panel advancing plane, and a second roller (42) is placed lower than the first and the third roller (41, 43), and where, in correspondence of the V-shaped path, the panel (10) moves on at least two advancing rollers, among which gaseous nitrogen is supplied, brushing all the sides of the panel, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717